Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 6/22/2020.   
Claims 1-20 are pending and are presented for examination.  

Information Disclosure Statement
The information disclosure statement (IDS) listed below are submitted. 
6/6/2022, 5/13/2022, 4/19/2022, 3/29/2022, 1/13/2022, 12/14/2021, 11/23/2021, 11/18/2021, 11/3/2021, 9/7/2021, 8/5/2021, 7/28/2021 and 1/19/2021.  
The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cronin (US 4476395 A).  
As for claim 1, Cronin discloses a motor assembly comprising: 
a housing (12) having a forward endplate and a rear endplate (two axial plates of the housing, Fig. 5); 
a plurality of motors (42, 43, Fig. 5) disposed within the housing (C.3, L.24-29, C.5, L.48-40); and 
a drive shaft (46) driven by the plurality of motors and having a first end (front, left, Fig. 5) extending through the forward endplate of the housing and a second end (rear, right, Fig. 5)extending through the rear endplate of the housing, and 
Cronin further discloses wherein the first end of the drive shaft (front side with pinion) is configured to engage with a gearbox (96, 106, Fig. 10, intended use).   
The housing (12, Fig. 5) as shown is well-known in the art (official notice) as having a forward endplate and a rear endplate (two axial plates of the housing), also in light of Figs. 1-4 and specification describing “cavity” by the housing.  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Cronin to have the motor assembly as claimed for power integrity and reliability.  

As for claim 2, Cronin discloses the motor assembly of claim 1, wherein each of the motors comprises a radial flux motor core (Fig. 5).
As for claim 3, Cronin discloses the motor assembly of claim 1, wherein the plurality of motors comprises a motor stack (42, 43 stacked in a housing, Fig. 5).  

As for claim 9, Cronin discloses a rotor system comprising: 
a gear box (96, 106, Fig. 10); and 
a motor assembly (10, Fig. 5, 70, Fig. 10) comprising: 
a housing (12, Fig. 5) having a forward endplate and a rear endplate (two axial plates of the housing, Fig. 5); 
a plurality of motors (42, 43) disposed within the housing; and 
a drive shaft (46) driven by the plurality of motors and having a first end (front, left, Fig. 5) extending through the forward endplate of the housing and a second end (rear, right, Fig. 5)extending through the rear endplate of the housing, and 
Cronin further discloses wherein the first end of the drive shaft (front side with pinion) is configured to engage with a gearbox (96, 106, Fig. 10).   
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Cronin to have the motor assembly as claimed for power integrity and reliability.  

As for claim 10, Cronin discloses the motor assembly of claim 9, wherein each of the motors comprises a radial flux motor core (Fig. 5).  

As for claim 15, Cronin discloses an aircraft (title, abstract) including a rotor assembly, 
the rotor system (see claim 9 rejection above) comprising: 
a gear box (96, 106, Fig. 10); and 
a motor assembly (10, Fig. 5, 70, Fig. 10) comprising: 
a housing (12, Fig. 5) having a forward endplate and a rear endplate (two axial plates of the housing, Fig. 5); 
a plurality of motors (42, 43) disposed within the housing; and 
a drive shaft (46) driven by the plurality of motors and having a first end (front, left, Fig. 5) extending through the forward endplate of the housing and a second end (rear, right, Fig. 5)extending through the rear endplate of the housing, and 
Cronin further discloses wherein the first end of the drive shaft (front side with pinion) is configured to engage with a gearbox (96, 106, Fig. 10).   
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Cronin to have the motor assembly as claimed for power integrity and reliability.  

As for claim 16, Cronin discloses the motor assembly of claim 15, wherein each of the motors comprises a radial flux motor core (Fig. 5). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cronin in view of Spooner et al (US 5844341 A).  
As for claim 4, Cronin failed to teach the motor assembly of claim 1 wherein the plurality of motors comprises three motors.  Spooner teaches the plurality of motors comprises (“additive, open end transitional phrase”) three motors (consider three among five in total. C.4, L.22).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Spooner with that of Cronin to have the motor assembly as claimed for power integrity and reliability by more units.  

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cronin in view of DiMarco et al (US 20150365022 A1).  
As for claim 5, Cronin failed to teach the motor assembly of claim 1 wherein the motors are connected to the drive shaft via overrunning clutches.  DiMarco teaches two motors (502, 506, Fig. 9), shaft (510) and clutch (504) such that overrunning clutch 504 may be provided in order to couple the rotation of the servo motor 502 and capacitive motor 506 to a screw shaft or rotor shaft 510 [0056]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of DiMarco with that of Cronin to have the motor assembly as claimed for operating in various positions and/or options [0056].  
Claims 11 and 17 are rejected same manner as claim 5 above. 

Claims 6-7, 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cronin in view of Mongeau (US 20150330452 A1).  
As for claim 6, Cronin failed to teach the motor assembly of claim 1 wherein the first end of the drive shaft extends through an opening in a center of the front endplate, the first end of the drive shaft being supported by bearings and the opening around the first end of the drive shaft being sealed by an O-ring. 
Mongeau teaches the end of the drive shaft (48, Fig. 3) extends through an opening in a center of the endplate (46), the end of the drive shaft being supported by bearings (54) and the opening around the first end of the drive shaft being sealed by an O-ring (164, Figs. 7, 8) [0011, 0048].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Mongeau with that of Cronin to have the motor assembly as claimed for fluid tight seal.  
Claims 12 and 18 are rejected same manner as claim 6 above. 

As for claim 7, Cronin failed to teach the motor assembly of claim 1, wherein the second end of the drive shaft extends through an opening in a center of the rear endplate, the second end of the drive shaft being supported by bearings and the opening around the second end of the drive shaft being sealed by an O-ring.
Mongeau teaches the end of the drive shaft (48, Fig. 3) extends through an opening in a center of the endplate (46), the end of the drive shaft being supported by bearings (54) and the opening around the second end of the drive shaft being sealed by an O-ring (164, Figs. 7, 8) [0011, 0048].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Mongeau with that of Cronin to have the motor assembly as claimed for fluid tight seal.  
Claims 13 and 19 are rejected same manner as claim 7 above.  

Claims 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cronin in view of Evans et al (US 20090058374 A1).  
As for claim 8, Cronin teaches the motor assembly of claim 1 further comprising power electronics (188, 190, Fig. 15) associated with the motors, but failed to teach disposed within the housing. 
Evans teaches the motor assembly further comprising power electronics (151 having 181, Figs. 1-2, 22) associated with the motors and disposed within the housing (applicant discloses with integrated housings as in Figs. 4-7.  Interpreted same way for the limitation).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Evans with that of Cronin to have the motor assembly as claimed for by configuring the power electronics circuit in the integrated housing. 
Claims 14 and 20 are rejected same manner as claim 8 above. 

Prior Art Made of Record
The prior art made of record considered pertinent to applicant's disclosure. 
Kobayashi et al (US 20170190435 A1)  
Housing having endplates (official notice): 
Ribeiro (US 20090218898 A1), 
Satake (US 4945296 A), Fig. 1
ROE (US 3290574 A), Fig. 1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834